Citation Nr: 1716973	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-31 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed regarding a September 2009 rating decision.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  On September 9, 2009, VA provided the Veteran with notification of the RO's September 8, 2009 rating decision.

2.  On July 21, 2010, VA received correspondence on VA Form 9, signed by the Veteran, indicating that she wanted to appeal the findings in her case because they are wrong.

3.  On August 31, 2010, VA notified the Veteran that her July 21, 2010 statement was not accepted as a valid Notice of Disagreement (NOD) to initiate an appeal because she did not specifically identify those issues with which she disagreed.

4.  On October 19, 2010, VA received clarification from the Veteran through her attorney on those matters she sought to appeal.

5.  VA received clarification on the matters the Veteran sought to appeal within 60 days of the letter requesting clarification as required by regulation.



CONCLUSION OF LAW

A timely notice of disagreement was submitted to the September 8, 2009 rating decision as to all matters adjudicated and decided.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, here, the law is dispositive of the issue of whether a timely notice of disagreement was filed in response to the September 8, 2009 rating decision and, thus, VA's duties to notify and assist do not apply.

Legal Considerations

Generally, under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after a Statement of the Case (SOC) has been furnished, by a timely filed substantive appeal.  38 C.F.R. § 20.200; see also 38 C.F.R. §§ 20.201 and 20.202.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the VA and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If VA gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.  To be considered timely, an NOD with a determination by VA must be filed within 1 year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

Notably, when clarification is sought from VA concerning an unclear communication or disagreement, the Veteran is afforded a period of 60 days from the date of the originating agency's clarification request to provide the clarification sought or 1 year after the date of the adverse decisions notice letter, whichever is later.  38 C.F.R. § 19.26(c).

Analysis

Having carefully reviewed the evidence of record the Board finds that a timely notice of disagreement was submitted to the September 8, 2009 rating decision as to all matters adjudicated and decided.

The record shows that, in a September 8, 2009 rating decision, the RO granted service connection for the following disabilities: multiple sclerosis with rosacea, pain, weakness in all joints, optic neuritis, depression with anxiety chronic fatigue chronic migraines, insomnia, and incontinence and assigned a 30 percent disability rating effective July 17, 2008; degenerative joint disease of the right and left knee claimed as right and left knee surgery with chronic pain and assigned a 10 percent disability rating effective July 17, 2008; intervertebral disc syndrome claimed as low back pain and assigned a 0 percent disability rating effective July 17, 2008; and hirsutism with fibroids and ovarian cysts and assigned a 0 percent disability effective July 17, 2008.  The RO also denied service connection for psoriasis, a broken nose with chronic pain, a cracked hip injury, and a right foot injury with cracked bone.  See the September 2009 rating decision.   

VA notified the Veteran of this decision in a letter dated September 9, 2009.  See Notification (September 9, 2009).  On July 21, 2010, VA received correspondence on VA Form 9, signed by the Veteran, indicating that she wanted to appeal the findings in her case because they are wrong.  See VA Form 9 (July 21, 2009).  On August 31, 2010, VA notified the Veteran that her July 21, 2010 statement was not accepted as a valid NOD to initiate an appeal because she did not specifically identify those issues with which she disagreed; VA allowed the Veteran a period of 30 days from the date of the letter or until September 9, 2010, whichever is later, to clarify in writing her July 21, 2010 communication to VA.  See Notification (August 31, 2010).  On October 19, 2010, VA received clarification from the Veteran through her attorney on those matters she sought to appeal.  See Notice of Disagreement (October 19, 2010).  The RO notified the Veteran in a December 29, 2010 letter that the October 18, 2010 letter could not be accepted as an NOD because it was not received within the 1 year period of time following notice of the adverse decision she seeks to appeal.

The Board finds that, because VA received clarification on the matters the Veteran sought to appeal within 60 days of the letter requesting clarification as required by 38 C.F.R. § 19.26(c), the NOD is timely received.  The Board notes that the applicable regulation in this matter specifically provides that the originating agency's request for clarification must be received "within the later of" either 60 days after the date of the clarification letter or the 1 year after the date of mailing of notice of the adverse decision being appealed.  38 C.F.R. § 19.26(c).

Accordingly, the appeal is granted.


ORDER

To the extent that a timely notice of disagreement was submitted to the September 8, 2009 rating decision as to all matters adjudicated and decided therein, the appeal is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


